           Case 1:17-cv-03557-VSB Document 75 Filed 06/06/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                         6/6/2019
FAIGY RACHEL WEISS,                                       :
                                        Plaintiff,        :
                                                          :
                      -against-                           :       17-CV-3557 (VSB)
                                                          :
CITY UNIVERSITY OF NEW YORK,                              :            ORDER
et al.,                                                   :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        I am in receipt of Defendants’ pre-conference letter (Doc. 71), Defendants’ proposed

Case Management Plan (Doc. 73), and Plaintiff’s pre-conference letter and request for legal

assistance (doc. 74). On June 6, 2019, I held an initial pre-trial conference regarding the case

management plan and Defendants’ proposed motion to dismiss.

    Accordingly, as discussed on the record at the June 6 conference, it is hereby:

    ORDERED that the parties are to confer and submit a joint proposed Case Management Plan

by June 21, 2019.

    IT IS FURTHER ORDERED THAT Defendants are to file their Motion to Dismiss by June

20, 2019. Plaintiff is granted leave to file an Amended Complaint. If she intends to do so, she

must submit a letter to the Court by June 27, 2019 stating her intention and the amount of time

she requests to file her Amended Complaint.

    IT IS FURTHER ORDERED that if Plaintiff files an Amended Complaint, Defendants must

submit a letter to the court within 21 days of such filing stating whether they intend to proceed

with their Motion to Dismiss.

    IT IS FURTHER ORDERED that Plaintiff intends to file a motion seeking the removal from
             Case 1:17-cv-03557-VSB Document 75 Filed 06/06/19 Page 2 of 2



the Attorney General’s Office from this case due to a conflict of interest, she must submit a letter

to the Court by June 27, 2019 stating her intention and the amount of time she requests to file

such a motion.

        The Clerk’s Office is respectfully directed to mail a copy of this Order to the pro se

Plaintiff.

SO ORDERED.

Dated: June 6, 2019
       New York, New York

                                                      ______________________
                                                      Vernon S. Broderick
                                                      United States District Judge
